Exhibit 10.53

 

FIRST AMENDMENT AGREEMENT

 

FIRST AMENDMENT AGREEMENT (this “First Amendment”), dated as of January 20, 2006
(the “Effective Date”), to the Purchase and Contribution Agreement, dated as of
February 11, 2003, among FCC Acceptance Corp., as Borrower (the “Purchaser”),
and First Consumer Credit, Inc. (“FCC”) (as the same has been and may be further
amended, supplemented, modified and/or restated in accordance with its terms,
the “PCA”). Capitalized terms used herein and not otherwise defined herein shall
have the meanings attributed thereto in the PCA.

 

WHEREAS, the parties hereto have agreed to amend the PCA on the terms and
subject to the conditions herein set forth;

 

NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, and subject to the fulfillment of the conditions set
forth below, the parties hereto agree as follows:

 

SECTION 1. Amendments to PCA. Effective as of the date on which all of the
conditions precedent set forth in Section 2 shall have been satisfied, the PCA
shall be amended as follows:

 

1.1 Items 3, 54, 63 and 66 of Schedule III of the PCA are hereby amended by
deleting each such item in its entirety and substituting in lieu thereof the
applicable numbered item set forth in Schedule III to this First Amendment.

 

1.2 Item 9 of Schedule III of the PCA is hereby amended by inserting the words
“or Deferred Payment Contract” immediately following the words “Promotional
Contracts” therein.

 

1.3 Items 52, 53, 70, 74 and 76 of Schedule III of the PCA are each hereby
amended by inserting the words “or an Equity-Based Contract” immediately
following the words “Mortgage Contract” therein.

 

1.4 Item 64 of Schedule III of the PCA is hereby amended by deleting the number
“640” therein, and in each case substituting in lieu thereof the number “600”.

 

1.5 Schedule III of the PCA is hereby amended by adding items numbers 84 through
92 set forth in Schedule III to this First Amendment at the end of Schedule III
of the PCA.



--------------------------------------------------------------------------------

SECTION 2. Conditions to Effectiveness. This First Amendment shall be effective
as of the date hereof at such time as executed counterparts of this First
Amendment have been delivered by each party hereto to the other parties hereto
and the Agent has executed and delivered the consent on the signature pages
hereto.

 

SECTION 3. Miscellaneous.

 

3.1 FCC hereby certifies that the representations and warranties set forth in
Section 4.1 of the PCA (and any other representations and warranties made by FCC
in the PCA) are true and correct on the date hereof with the same force and
effect as if made on the date hereof, except to the extent that such
representations and warranties speak specifically to an earlier date in which
case they shall have been true and correct on such date. In addition, the FCC
represents and warrants (which representations and warranties shall survive the
execution and delivery hereof) that (a) the FCC has the corporate power and
authority to execute and deliver this First Amendment and has taken or caused to
be taken all necessary corporate actions to authorize the execution and delivery
of this First Amendment and (b) no consent of any other person (including,
without limitation, shareholders or creditors of FCC), and no action of, or
filing with any governmental or public body or authority is required to
authorize, or is otherwise required in connection with the execution and
performance of this First Amendment other than such that have been obtained.

 

3.2 The PCA, as amended hereby, is hereby ratified and confirmed in all respects
and remains in full force and effect in accordance with its terms.

 

3.3 All references in the PCA to “this Agreement” and “herein” and all
references to the PCA in the documents executed in connection with the PCA shall
mean the PCA as amended hereby and as it may in the future be amended, restated,
supplemented or modified from time to time.

 

3.4 This First Amendment may be executed by the parties hereto individually or
in combination, in one or more counterparts, each of which shall be an original
and all of which shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page to this First Amendment by facsimile
shall be effective as delivery of a manually executed counterpart of this First
Amendment.

 

3.5 GOVERNING LAW. THIS FIRST AMENDMENT SHALL, IN ACCORDANCE WITH SECTION 5-1401
OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, BE GOVERNED BY THE LAWS
OF

 

2



--------------------------------------------------------------------------------

THE STATE OF NEW YORK, WITHOUT REGARD TO ANY CONFLICTS OF LAW PRINCIPLES THEREOF
THAT WOULD CALL FOR THE APPLICATION OF THE LAWS OF ANY OTHER JURISDICTION.

 

[Signature pages to follow.]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this First Amendment as of
the date first above written.

 

THE PURCHASER:

      FCC ACCEPTANCE CORP.             By:                    

Name:

Title:

 

FCC:       FIRST CONSUMER CREDIT, INC.             By:                    

Name:

Title:

 

Pursuant to Section 5.01(k) of the RLSA and Section 9.01 of the PCA, the
undersigned consents to the foregoing First Amendment Agreement:

DZ BANK AG DEUTSCHE

ZENTRAL-GENOSSENSCHAFTSBANK

By:        

Name:

Title:

By:        

Name:

Title:

 

4



--------------------------------------------------------------------------------

Schedule III to

First Amendment Agreement

 

Replacement and Additional Representations and Warranties

with Respect to Eligible Receivables

 

3. No such Contract is a Delinquent Receivable and if such Contract is a
Promotional Contract, the annual percentage rate of such Contract is not less
than 10%.

 

54. The inclusion at any time of such Mortgage Contract (other than an
Equity-Based Contract) as a Pledged Receivable shall not cause the Weighted
Average FICO Score to be less than 640.

 

63. If such Contract is a Non-Mortgage Contract, then, if (i) the Obligor with
respect to such Contract had a FICO Score of less than 680, the Original Balance
of such Contract was not greater than $20,000 or (ii) the Obligor with respect
to such Contract had a FICO Score of 680 or more, the Original Balance of such
Contract was not greater than $35,000.

 

66. If such Contract is a Mortgage Contract (other than an Equity-Based
Contract), the Obligor with respect to such Contract had a FICO Score of at
least 580.

 

84. If such Contract is a Promotional Contract, the inclusion at any time of
such Promotional Contract shall not cause the Promotional Contract Weighted
Average FICO Score to be less than 720.

 

85. If such Contract is an Equity-Based Contract, it is secured by a Mortgage on
the property which will be improved by the home improvement services or supplies
furnished to the Obligor under such Equity-Based Contract, and the Mortgage
related to such Equity-Based Contract creates a valid, subsisting, enforceable
and perfected, first or second priority lien (as applicable) on the related
Mortgaged Property and the lien created thereby has been duly recorded.

 

86. (A) With respect to each Equity-Based Contract, the Contractor related to
such Equity-Based Contract shall have taken or caused to be taken all steps
necessary under all applicable law in order to cause a valid, subsisting and
enforceable perfected, first or second priority security interest to exist in
FCC’s favor in the Underlying Collateral securing each such Equity-Based
Contract, and (B) FCC shall have assigned the perfected, first or second
priority security interest in the Underlying Collateral referred to in clause
(A) above to the Purchaser pursuant to this Agreement and, if applicable, by
means of the filing of a mortgage assignment in proper form and in the proper
jurisdiction.

 

87. If such Contract is an Equity-Based Contract, such Contract has an Original
Balance of not greater than $25,000.



--------------------------------------------------------------------------------

88. If such Contract is an Equity-Based Contract, at the time of origination,
such Equity-Based Contract did not have a Cumulative LTV greater than 80%, as
determined pursuant to the Credit and Collection Policy.

 

89. If such Contract is an Equity-Based Contract, the Obligor thereunder,
(i) has been employed by his present employer for at least two (2) years, and
(ii) has a favorable mortgage payment history (as determined pursuant to the
Credit and Collection Policy), as evidenced by either a credit report issued by
a major credit bureau or a mortgage payment history issued by the holder of the
first mortgage on the Underlying Collateral.

 

90. If such Contract is an Equity-Based Contract, the Mortgage related to such
Equity-Based Contract is in a form acceptable in accordance with the Credit and
Collection Policy.

 

91. With respect to each Contract with a FICO Score of 680 or more, such
Contract has a Coupon Rate of at least 7.98% per annum.

 

92. The inclusion at any time of such Contract as a Pledged Receivable shall not
cause the Weighted Average FICO Score of all Obligors with a FICO Score of 680
or more to be less than 720.